Title: October 1789
From: Washington, George
To: 




Thursday 1st. Exercised in my Carriage in the forenoon.
The following company dined here to day. viz.—
Mr. Read of the Senate, Colo. Bland and Mr. Madison of the House of Representatives—Mr. Osgood and his Lady Colo. Duer his Lady and Miss Brown Colo. Lewis Morris & Lady—Lady Christiana Griffin and her Daughter and Judge Duane & Mrs. Greene.
Mr. Thomas Nelson joined my Family this day.
Dispatched Many of the Comns. for the Judiciary Judges, Marshalls and Attorneys this day with the Acts.


   
   George Read (1733–1798) was United States senator from Delaware. A signer of the Declaration of Independence, Read was a member of the Continental Congress 1774–77 and a delegate from Delaware to the Constitutional Convention where he represented the interests of the small states. He served in the Senate from 1789 to 1793 when he became chief justice of Delaware.



   
   Theodorick Bland had been elected to the House of Representatives from Virginia in 1789.



   
   James Madison had been elected to the House of Representatives from Virginia in 1789 with GW’s quiet support. During the early months of his administration GW had frequently called upon Madison for advice on matters pertaining to appointments and protocol and requested his aid in drawing up such official papers as his first inaugural and other addresses and statements to Congress. In these months Madison assumed the role of an unofficial cabinet member and administration whip in the House (see BRANTIrving Brant. James Madison. 6 vols. Indianapolis, and New York, 1941–61., 3:276–89).



   
   Samuel Osgood (1748–1813) had been a member of the Continental Congress

1781–84 and of the Board of Treasury 1785–89. Although he opposed ratification of the Constitution, GW appointed him postmaster general 26 Sept. 1789, a post he retained until the federal government moved to Philadelphia in 1790. In 1786 he married Maria Bowne Franklin, widow of Walter Franklin of New York. Upon GW’s arrival in New York he occupied a house facing Franklin Square built by Walter Franklin and now owned by Osgood. The house, “square, five windows wide, and three stories high,” had previously been occupied by the president of the Continental Congress (DECATURStephen Decatur, Jr. Private Affairs of George Washington: From the Records and Accounts of Tobias Lear, Esquire, his Secretary. Boston, 1933., 117). Congress had ordered Osgood 15 April 1789 to “put the same, and the furniture therein, in proper condition for the residence and use of the President of the United States, to provide for his temporary accommodation” (Annals of CongressJoseph Gales, Sr., comp. The Debates and Proceedings in the Congress of the United States; with an Appendix, Containing Important State Papers and Public Documents, and All the Laws of a Public Nature. 42 vols. Washington, D.C., 1834–56., 1st Cong., 1st sess., 149–50).



   
   William Duer (1747–1799) was born in Devonshire, Eng., educated at Eton, and served in India as aide-de-camp to Lord Clive. He emigrated to America in 1768 and settled in New York where he became active in business and politics. Duer was a member of the Continental Congress in 1777 and 1778 and in Mar. 1786 was appointed to the Board of Treasury. His appointment as assistant secretary of the treasury in 1789 was one of GW’s more controversial appointments since Duer’s speculative ventures had already excited the suspicions of the Antifederalists. In 1779 Duer married Catherine Alexander, usually called Lady Kitty, daughter of William Alexander, Lord Stirling.


   
   
   Anne Brown (Browne), who was born in 1754, was a daughter of William and Mary French Browne of Salem, Mass. (Some members of the family dropped the “e” from the family name.) Her parents died while she was still a child and she was sent to New York to live with relatives. In Dec. 1773 she and her older half-brother William Burnet Browne visited Mount Vernon (see entry for 11 Dec. 1773). In 1764 William Burnet Browne married Judith Walker Carter, daughter of Charles Carter of Cleve in King George County. Browne and his family lived at Elsing Green in King William County, Va. In the early 1790s the Brownes’ daughter Judith Walker Browne married GW’s nephew Robert Lewis. Anne Brown (Browne) was a cousin of Lady Kitty Duer.



   
   Lewis Morris (1726–1798), a half brother of Gouverneur Morris, was born at the family estate, Morrisania, in Westchester County, N.Y., and educated at Yale. A signer of the Declaration of Independence, he served in the Continental Congress 1775–77 and in the New York legislature 1777–81, and as a member of the New York Ratifying Convention he had vigorously supported the Constitution. In 1749 he married Mary Walton, daughter of Jacob and Maria Beekman Walton. At his father’s death in 1762 Morris had received the half of the estate of Morrisania lying west of Mill Brook, and in 1789 he was still engaged in restoring his property which had been extensively damaged by the British during the Revolution.


   
   
   Lady Christina (Christiana) Griffin (1751–1807) was the wife of Cyrus Griffin (1748–1810), a prominent Virginia jurist and the last president of the Continental Congress. In 1770 Griffin had married Lady Christina (Christiana) Stuart, daughter of John Stuart, sixth earl of Traquair, in Edinburgh. In Aug. 1789 Griffin had been appointed a member of the commission to negotiate with the southern Indians (see entry for 16 Nov. 1789) and was now absent from New York. In Feb. 1790 GW appointed him federal judge of the district of Virginia.



   
   James Duane (1733–1797), of New York City, was a member of the Continental

Congress from 1774 to 1783 where he was particularly active in financial and Indian affairs. He was mayor of New York City from 1784 to 1789 and a member of the New York Ratifying Convention where he strongly supported the Constitution. In 1759 Duane had married Mary Livingston, daughter of Robert Livingston, third lord of Livingston Manor. GW appointed him first federal judge for the district of New York in Sept. 1789.


   
   
   
   Catharine Littlefield Greene (1755–1814), a native of Shoreham, R.I., had married Nathanael Greene in 1774. During the Revolution the Greenes became close friends of the Washingtons. Greene died in 1786, leaving a plantation in Georgia and a legacy of debt to his wife and five children. At

this time Mrs. Greene was spending part of her time in Newport, R.I., and part in New York City.



   
   Thomas Nelson, Jr., was the son of Gov. Thomas Nelson of Virginia. Governor Nelson had died in Jan. 1789 leaving his wife and children impoverished and with extensive debts. David Stuart wrote GW, 14 July 1789, suggesting that some government position might be found for young Thomas. Since the governor had been an “old friend and acquaintance,” GW decided to appoint the young man as one of his secretaries, although “I must confess there are few persons of whom I have no personal knowledge or good information that I would take into my family, where many qualifications are necessary to fit them for the duty of it—to wit, a good address, abilities above mediocrity—secresy and prudence—attention and industry—good temper—and a capacity and disposition to write correctly and well, and to do it obligingly” (GW to Stuart, 26 July 1789; GW to Nelson, 27 July 1789; Nelson to GW, 13 Aug. 1789, DLC:GW). Nelson resigned from GW’s family in Nov. 1790 (Nelson to GW, 24 Nov. 1790, DLC:GW).



   
   acts: These officers had been appointed under the provisions of “An Act to Establish the Judicial Courts of the United States” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 73–74 [24 Sept. 1789]).



 


Friday 2d. Dispatching Commissions &ca. as yesterday for the Judiciary.
The Visitors to Mrs. Washington this evening were not numerous.


   
   Martha Washington held her levees, lasting about three hours, on Friday evenings at 8:00, and GW usually attended. “She gives Tea, Coffee, Cake, Lemonade & Ice Creams,” Abigail Adams noted. “The form of Reception is this, the servants announce & Col. Humphries or Mr. Lear, receives every Lady at the door, & Hands her up to Mrs. Washington to whom she makes a most Respectfull courtsey and then is seated without noticeing any of the rest of the company. The Pressident then comes up and speaks to the Lady, which he does with a grace dignity & ease, that leaves Royal George far behind him. The company are entertaind with Ice creems & Lemonade, and retire at their pleasure performing the same ceremony when they quit the Room.” Frequently the receptions were “as much crowded as a Birth Night at St. James, and with company as Briliantly drest, diamonds & great Hoops excepted” (Abigail Adams to Mary Cranch, 9 Aug. 1789, 5 Jan. and 27 July 1790, MITCHELLStewart Mitchell, ed. New Letters of Abigail Adams, 1788–1801. Boston, 1947., 18, 35, 55).



 


Saturday 3d. Sat for Mr. Rammage near two hours to day, who was drawing a miniature Picture of me for Mrs. Washington.
Walked in the Afternoon, and sat about two Oclock for Madam de Brehan to complete a Miniature profile of me which she had begun from Memory and which she had made exceedingly like the Original.



   
   John Rammage (1763–1802), a skilled miniature painter and silversmith, had been a lieutenant in the Royal Irish Volunteers in Boston in 1775 and subsequently served in the British army in Halifax and New York, where he settled after the Revolution. Rammage, an Irishman, was “a handsome man of the middle size,” a contemporary noted, who “dressed fashionably . . . a scarlet coat with mother-of-pearl buttons—a white silk waistcoat embroidered with colored flowers—black satin breeches and paste knee buckles . . . a gold-headed cane and gold snuff box, completed his costome” (DUNLAPWilliam Dunlap. History of the Rise and Progress of the Arts of Design in the United States. 3 vols. 1834. Reprint. New York, 1965., 1:267–68). Rammage’s debts eventually forced him to flee to Canada where he remained until his death. The miniature Rammage was working on today was probably the Betty Washington—Stabler miniature, painted on ivory (see EISENGustavus A. Eisen. Portraits of Washington. 3 vols. New York, 1932., 2:487).



   
   The marquise de Bréhan and the comte de Moustier, who had visited GW at Mount Vernon in 1788 (see entry for 2 Nov. 1788) now lived in the Macomb House on Broadway, soon to be occupied by GW. Both Moustier and his sister were widely unpopular in the United States. “We have a French minister now with us,” John Armstrong complained, “and if France had wished to destroy the little remembrance that is left of her and her exertions in our behalf, she would have sent just such a minister: distant, haughty, penurius, and entirely governed by the caprices of a little singular, whimsical, hysterical old woman, whose delight is in playing with a negro child, and caressing a monkey” (GRISWOLDRufus Wilmot Griswold. The Republican Court or American Society in the Days of Washington. New York, 1855., 93; see also John Jay to Jefferson, 25 Nov. 1788, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 14:291). The marquise was a skilled miniaturist and had worked on a portrait of GW on her visit to Mount Vernon in 1788. She may have begun the work from one of Houdon’s busts in Paris, and continued it at her visit to Mount Vernon and at this sitting. “Her painting was in cameo-relief in blue, white, and black, and looks like carved reliefs, though painted profiles. She made a number of copies” (EISENGustavus A. Eisen. Portraits of Washington. 3 vols. New York, 1932., 2:454–55, 591–92).



 


Sunday 4th. Went to St. Pauls Chappel in the forenoon. Spent the remainder of the day in writing private letters for tomorrows Post.


   
   St. Paul’s Chapel, opened in 1766, was one of two Protestant Episcopal chapels which had been established when Trinity Church needed additional parish facilities (SMITH [4]Thomas E. V. Smith. The City of New York in the Year of Washington’s Inauguration, 1789. 1889. Reprint. Riverside, Conn., 1972., 136). GW attended St. Paul’s regularly in 1789 and early 1790, probably because the rebuilding of Trinity, which had been destroyed by fire in 1776, was not yet completed. When the new building, erected on its original site at Broadway and Wall Street, was consecrated in Mar. 1790, it contained a pew for the president, and GW frequently attended Trinity for the remainder of his stay in New York.



 


Monday 5th. Dispatched the Commissions to all the Judges of the Supreme and District Courts; & to the Marshalls and Attorneys and accompanied them with all the Acts respecting the Judiciary Department.
Exercised on horse back between the Hours of 9 and 11 in the forenoon and between 5 and 6 in the Afternn. on foot.
Had conversation with Colo. Hamilton on the propriety of my

makg. a tour through the Eastern states during the recess of Congress to acquire knowledge of the face of the Country the growth and Agriculture there of and the temper and disposition of the Inhabitants towards the new government who thought it a very desirable plan and advised it accordingly.
   
   

   
   GW had appointed Alexander Hamilton secretary of the treasury on 11 Sept. 1789.



 


Tuesday 6th. Exercised in a Carriage with Mrs. Washington in the forenoon.
Conversed with Genl. Knox (Secretary at War) on the above tour who also recommended it accordingly.
Signed Letters of Instructions to the Governor of the Western Territory respecting the situation of matters in that Quarter. And authorized him, in case the hostile disposition of the Indians was such as to make it Necessary to call out the Militia, & time would not allow him to give me previous notice of it, to apply to the States of Virginia & Pennsylvania for a Number not exceeding 1500; one thousand of which to be taken from the former and 500 from the latter.



   
   Henry Knox had been appointed secretary of war by GW 11 Sept. 1789.



   
   letters of instructions: Section 5 of “An Act to recognize and adapt to the Constitution of the United States the establishment of the troops raised under the Resolves of the United States in Congress assembled, and for other purposes therein mentioned” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 95–96 [29 Sept. 1789]) authorized the president to call state militia into service if needed to protect the frontier from Indian raids. A copy of GW’s letter to Arthur St. Clair, governor of the Northwest Territory, is in DNA: RG 233, Records of Reports from Executive Depts.—War Dept.



 


Wednesday 7th. Exercised on horseback; & called on the Vice President. In the afternoon walked an hour.
Mr. Jay communicated the purpt. of the Instructions received by Sir John Temple British Consul from the Duke of Leeds Secretary for Foreign affairs—viz.
Trade. How many foreign Vessels—of what Nations—whether from Europe or their Colonies.
What Tonnage—whether any and what difference between British and others—what on American.
What Port charges on foreign Vessels—whether any and what difference &ca.
What duties on foreign Goods—whether any and what difference as to the Countries producing, and Vessels bringing them—Number of Vessels built where &ca.
Staple Commodities. Whether they encrease or diminish—which—in what degree—and why.
Manufactures—What—Where—Whether and how encouraged.
Emigrations—From Europe in what numbers—from where—whether and how encouraged &ca.
From United States—to British and Spanish Territories &ca.
Population—whether generally, or partially encreasing or diminishing and from what causes.
Justice—Whether there be any, and what obstructions, and where, to the recovery of British Debts according to Treaty.
Upon consulting Mr. Jay on the propriety of my intended tour into the Eastern States, he highly approved of it—but observed, a similar visit wd. be expected by those of the Southern.
With the same Gentlemen I had conversation on the propriety of takg. informal means of ascertaining the views of the British Court with respect to our Western Posts in their possession and to a Commercial treaty. He thought steps of this sort advisable, and mentioned as a fit person for this purpose, a Doctr. Bancroft as a man in whom entire confidence might be placed.

Colo. Hamilton on the same subject highly approved of the Measure but thought Mr. Gouvr. Morris well qualified.


   
   Vice-President John Adams and his family were now living in a mansion on Richmond Hill, near Lispenard’s Meadows at the corner of Varick and Van Dam streets (BOWENClarence Winthrop Bowen. The History of the Centennial Celebration of the Inauguration of George Washington as First President of the United States. New York, 1892., 18). “The House is situated upon a high Hill which commands a most extensive prospect. . . . You turn a little from the Road and enter a Gate. A winding Road with trees in clumps leads you to the House. . . . You enter under a piazza into a Hall & turning to the right Hand ascend a stair case which lands you in an other of equal dimensions of which I make a drawing Room. It has a Glass door which opens into a gallery the whole Front of the house which is exceeding pleasant. . . . The House is not in good repair, wants much done to it” (Abigail Adams to Mary Cranch, 12 July 1789, MITCHELLStewart Mitchell, ed. New Letters of Abigail Adams, 1788–1801. Boston, 1947., 17–18).



   
   John Jay, secretary of foreign affairs under the Confederation, had been named chief justice of the Supreme Court by GW on 24 Sept. 1789. GW had appointed Thomas Jefferson secretary of state 25 Sept. 1789, but Jefferson was on his way to America from his post as United States minister to France before he could be notified and did not learn of his appointment until his arrival in Norfolk, Va., 23 Nov. 1789. Jay continued in charge of the State Department until Jefferson arrived in New York 21 Mar. 1790 (MALONE [2]Dumas Malone. Jefferson and His Time. 6 vols. Boston, 1948–81., 2:243, 254–55).



   
   Dr. Edward Bancroft (1744–1821), a native of Westfield, Mass., studied medicine in England and was living in London in 1776 when he became an unofficial agent for the American commissioners in Paris and remained a confidant of Benjamin Franklin and Silas Deane until the end of the war. At the same time, he was pursuing a highly successful career as a spy for the British ministry. Although considered ill-mannered and indiscreet by such contemporaries as John Adams (ADAMS [1]L. H. Butterfield, ed. Diary and Autobiography of John Adams. 4 vols. Cambridge, Mass., 1961., 4:71–74), only Arthur Lee seriously considered his activities treasonable. In 1789 Bancroft was living in London.



   
   Hamilton’s suggestion was undoubtedly a welcome one to GW. In addition to his own frequent and pleasant contacts with Morris after the Revolution, Morris’s abilities had been prominently displayed at the Constitutional Convention where he had led the fight for a strong and independent presidency. He was already in Europe, having arrived in Paris in early 1789 to attend to the problems arising out of business associate Robert Morris’s tobacco contract with the Farmers General and to engage in a highly speculative attempt to purchase the American debt to France. Since the mission to Britain was unofficial, the appointment would not have to run the gamut of the Senate where there was considerable suspicion of Morris’s political principles and personal morality. GW wrote Morris two letters 13 Oct. 1789 [1] [2] requesting that he undertake the unofficial mission to London to discuss with the British ministry the possibility of a commercial treaty between Great Britain and the United States and attempt to reach an understanding on the major grievances between the two countries: the failure of American citizens to pay debts owed to British creditors and the retention by the British government of seven frontier posts in American territory (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 30:439–42). On the same day the president sent Morris a personal request that he procure for him “mirrors for a table, with neat & fashionable but not expensive ornaments for them;

such as will do credit to your taste” and “handsome & useful Coolers for wine at & after dinner” (DLC:GW).



 


Thursday 8th. Mr. Gardoqui took leave, proposing to embark to morrow for Spain.
The following Company dined with Me to day. viz.
The Vice-President his Lady & Son and her Niece with their Son in Law Colo. Smith & his Lady. Governor Clinton & his two eldest daughters—Mr. Dalton and his Lady their Son in law Mr. Dubois and his lady and their other three daughters.
In the Evening the Count de Moustier & Madam de Brehan came in and sat an hour.
Mr. Madison took his leave to day. He saw no impropriety in my proposed trip to the Eastward; but with respect to the private agent to ascertain the disposition of the British Court with respect to the Western Posts & Commercial treaty he thought if the necessity did not press it would be better to wait the arrival of Mr. Jefferson who might be able to give the information wanted on this head—and with me thought, that if Mr. Gouvr. Morris was employed in this business it would be a commitment for his appointment as Minister if one should be sent to that Court or wanted at Versailles in place of Mr. Jefferson—and Moreover if either of these was his Wish whether his representations might not be made with an eye to it. He thought with Colo. Hamilton, and as Mr. Jay also does, that Mr. Morris is a man of superior talents—but with the latter that his imagination sometimes runs a head of his judgment—that his Manners before he is known—and where known are oftentimes disgusting—and from that, and immoral & loose expressions had created opinions of himself that were not favourable to him and which he did not merit.


   
   Don Diego de Gardoqui, Spanish representative in the United States, lived in the Kennedy House at No. 1 Broadway where he entertained lavishly. Accompanied by his son and one of his secretaries, Gardoqui sailed for Bilboa on 10 Oct. on board the snow San Nicholas (Gaz. of the U.S., 14 Oct. 1789).



   
   Abigail Adams (1744–1818), born in Weymouth, Mass., married John Adams in 1764. From 1784 to 1787 she was in Europe with her husband during his diplomatic service at The Hague and in Paris and London. The Adams family had moved in the summer of 1789 from their home in Braintree to Richmond Hill in New York City (see entry for 7 Oct. 1789). Abigail quickly became Mrs. Washington’s staunch social ally in the new capital. “We live upon terms of much Friendship & visit each other often,” Abigail noted. “Mrs. Washington is a most friendly, good Lady, always pleasent and easy” (MITCHELLStewart Mitchell, ed. New Letters of Abigail Adams, 1788–1801. Boston, 1947., 30). The Adams’s son is either Charles Adams (1770–1800), who had accompanied the family to New York and was studying law

with Alexander Hamilton, or John Quincy Adams (1767–1848), also living at Richmond Hill. her niece: Louisa Smith, the daughter of Abigail Adams’s brother William Smith, lived with the Adamses.



   
   William Stephens Smith (1755–1816) had served as one of GW’s aides-de-camp 1781–83 and had married the Adamses’ daughter Abigail Amelia in London in 1786 while he was John Adams’s secretary of legation. After touring Europe he returned to America in 1788 where he soon became heavily involved in land speculation. GW appointed him marshal for the district of New York in 1789.



   
   George Clinton (1739–1812) had been governor of New York since 1777. A vigorous Antifederalist, he led the fight against ratification of the Constitution in the New York Convention. In 1789 he was the victor in a bitterly contested campaign against the Federalist candidate Robert Yates for the governorship. Clinton’s two eldest daughters were Catharine Clinton (b.1770) and Cornelia Clinton (b.1774).



   
   Tristram Dalton (1738–1817), merchant and farmer of Newburyport, Mass., graduated from Harvard in 1755, served in the Massachusetts legislature 1782–88, and was elected to the United States Senate in 1789. His wife was Ruth Hooper Dalton, daughter of Robert “King” Hooper, a wealthy Marblehead, Mass., merchant. mr. dubois: The Daltons’ daughter, Ruth Hooper Dalton, had married Lewis Deblois, a Boston merchant, 21 July 1789 (NEWBURYPORT VITAL RECORDSVital Records of Newbury, Massachusetts, to the End of the Year 1849. 2 vols. Salem, Mass., 1911., 2:125).



 


Friday 9th. Exercised on horse-back between the hours of 9 and 11. Visited in my rout the Gardens of Mr. Perry and Mr. Williamson.
Received from the French Minister, in Person, official notice of his having recd. leave to return to his Court and intended embarkation—and the orders of his Court to make the following communication—viz.—That his Majesty was pleased at the Alteration which had taken place in our Government and congratulated this Country on the choice they had made of a Presidt.
He added that he should take care to make a favourable representation of the present State of things here to his Master who he doubted not would be much pleased therewith. Hitherto he observed that the Government of this Country had been of so fluctuating a nature no dependence could be placed on its proceedings; whh. caused foreign Nations to be cautious of entering into Treaties &ca. with the United States—But under the present Government there is a head to look up to—and power being put into the hands of its Officers stability will be derived from its doings.
The Visiters this evening to Mrs. Washington were respectable both of Gentlemen and Ladies.


   
   “Perry’s garden was on the west side of the Bloomingdale road, west of the present Union Square. [David] Williamson’s was a flower and nursery garden,

and a place of public resort, on the east side of Greenwich Street, extending about three squares up from Harrison Street” (BAKER [2]William Spohn Baker. Washington after the Revolution: MDCCLXXXIV - MDCCXCIX. Philadelphia, 1898., 149).


   
   
   
   The comte de Moustier had written to John Jay on 6 Oct. 1789 requesting an appointment to take leave of the president since he had received permission to return to France to improve his health and attend to private business (DNA: RG 59, Domestic Letters). Moustier sailed for France around 12 Oct. (SMITH [4]Thomas E. V. Smith. The City of New York in the Year of Washington’s Inauguration, 1789. 1889. Reprint. Riverside, Conn., 1972., 243).



 


Saturday 10th. Pursuant to an engagement formed on Thursday last—I set off about 9 Oclock in my Barge to Visit Mr. Prince’s fruit Gardens & shrubberies at Flushing on Long Island. The Vice President—Governor of the State, Mr. Izard, Colo. Smith and Majr. Jackson accompanied me.
These Gardens except in the number of young fruit Trees did not answer my expectations—The shrubs were trifling and the flowers not numerous.
The Inhabitants of this place shewed us what respect they could, by making the best use of one Cannon to salute.
On our return, we stopped at the Seats of General, and Mr. Gouvernr. Morris and viewed a Barn of which I have heard the latter speak much belonging to his farm—but it was not of a Construction to strike my fancy—nor did the conveniencies of it at all answer the cost.
From hence we proceeded to Harlaem where we were met by

Mrs. Washington, Mrs. Adams and Mrs. Smith—Dined at the Tavern kept by a Captn. Mariner and came home in the evening.


   
   William Prince’s Linnean Botanic Garden at Flushing, Long Island, had been established by his father, also William Prince, in 1737. Although Prince’s extensive nurseries for plants and trees had been severely decimated by British depredations during the Revolution, the gardens and orchards had largely recovered by 1789, and GW often ordered fruit for his table from Prince (DECATURStephen Decatur, Jr. Private Affairs of George Washington: From the Records and Accounts of Tobias Lear, Esquire, his Secretary. Boston, 1933., 62, 93).



   
   Ralph Izard (1742–1804) was born near Charleston, S.C., and owned extensive lands in the state. When the Revolution began Izard was traveling in Europe and in 1777 Congress appointed him commissioner to Tuscany. He was never received at that court and the time until his recall in 1779 was spent in Paris squabbling with Benjamin Franklin over his accounts and his diplomatic prerogatives. He returned to America in 1780, served in the Continental Congress 1782–83, and was United States senator from South Carolina 1789–95. A staunch Federalist, his connection with GW dated from 1780 when he had visited the commander-in-chief at headquarters (see GW to Samuel Huntington, 6 Sept. 1780, DNA:PCC, Item 152).



   
   seats of general, and mr. gouvernr. morris: Lewis Morris was now living on the portion of Morrisania, the family estate, lying west of Mill Brook, which he had received under the terms of his father’s will. On the elder Lewis Morris’s death in 1762, the eastern half of the estate and the manor house went to Morris’s second son, Staats Long Morris, although Morris’s second wife, Sarah Gouverneur Morris, and her children were permitted to occupy the house during her lifetime. Staats Long Morris had remained loyal to the crown during the Revolution and was living in England when, in 1787, his half brother Gouverneur Morris purchased from him his portion of the estate including the manor house, Morrisania (MINTZMax M. Mintz. Gouverneur Morris and the American Revolution. Norman, Okla., 1970., 13–16, 173–75).



   
   Abigail Adams described this outing in a letter 11 Oct. 1789 to her sister Mary Cranch: “We yesterday had a very pleasant party together. The whole family of us dinned with the President on Thursday, and he then proposed an excursion to long Island by water to visit Princes Gardens, but as Mrs. Washington does not Love the water we agreed that the Gentlemen should go by water and the Ladies should meet them at a half way House and dine together, and yesterday we had a most Beautifull day for the purpose. The President, [the] V.P., Col. S[mith], Major Jackson, Mr. Izard &c. went on Board the Barge at 8 oclock. At Eleven the Ladies, namely Mrs. Washington, Mrs. Adams, Mrs. Smith, Miss Custos [Custis] set out in Mrs. Washingtons coach & six & met the Gentlemen at Harlem where we all dinned together & returnd in the same manner” (MITCHELLStewart Mitchell, ed. New Letters of Abigail Adams, 1788–1801. Boston, 1947., 29–30).



   
   William Mariner had been active in whaleboat warfare in the waters around New York during the early part of the Revolution. His tavern, sometimes called the Ferry House, was at present-day 126th Street and First Avenue. He may also have kept a tavern for a time on Ward’s Island (DECATURStephen Decatur, Jr. Private Affairs of George Washington: From the Records and Accounts of Tobias Lear, Esquire, his Secretary. Boston, 1933., 69; BAKER [2]William Spohn Baker. Washington after the Revolution: MDCCLXXXIV - MDCCXCIX. Philadelphia, 1898., 149).



 


Sunday 11th. At home all day—writing private Letters.
 


Monday 12th. Received the Compliments of the Count de Pentheve, commanding his most Christian Majestys Squadron in

the harbour of Boston—these were sent by the Marquis de Traversy in the Active Frigate; who with all his Officers, were presented by the French Minister about One clock.


   
   A squadron of the French navy consisting of two ships of 74 guns and four frigates, under the command of Henri Jean Baptiste, vicomte de Pontèves-Giens (1738–1799), had arrived in Boston harbor on 3 Sept. Jean Baptiste Prévost de Sansac, marquis de Traversay, and the Active had been dispatched to New York by Pontèves “to present the respects of the Officers of the squadron to the Chief Magistrate of the United States.” During the Yorktown campaign the marquis had served with de Grasse’s fleet on the Chesapeake. The Active anchored in New York harbor on Sunday 11 Oct. (Gaz. of the U.S., 14 Oct. 1789; Pa. Packet, 3 Nov. 1789; CONTENSONBaron Ludovic Guy Marie du Bessey de Contenson.  La Société des Cincinnati de France et la guerre d’Amérique, 1778–1783. Paris, 1934., 245, 273).



 


Tuesday 13th. At two Oclock received the Address from the People called Quakers.
A good many Gentlemen attended the Levee to day.


   
   the address: presumably a statement of support for GW by “the Religious Society called Quakers, from their Yearly Meeting for Pennsylvania, NewJersey, and the western Parts of Virginia and Maryland” (NHyF: Collection of Naval and Marine Manuscripts). The meeting was held 28 Sept.—3 Oct. 1789. A copy of GW’s undated reply is in NHyF: Collection of Naval and Marine Manuscripts.



 


Wednesday 14th. Wrote several Letters to France and about 7 Oclock in the afternoon made an Informal visit (with Mrs. Washington) to the Count de Mostier and Madame de Brehan to take leave of them. Into the hands of the former I committed these letters—viz.—to the Count de Estaing—Count de Rochambeau—the Marqs. de la Fayette and the Marqs. de la Rouirie.
Having resolved to write to Mr. Gouvr. Morris, to request, as a private Agent that he wd. sound the intention of the British Ministry with respect to their fulfilment of the Treaty and dispositions towards a Commercial Treaty with us the letters were prepared and lodged in the hands of Mr. Jay to forward.

	
   
   letters to france: These letters, >to the comte de Rochambeau, to the marquis de Rouerie, and to the comte d’Estaing, are all dated 13 Oct. in GW’s letter books (DLC:GW). The letter to Lafayette is dated 14 Oct. (DLC:GW). For the letters to Gouverneur Morris, see entry for 7 Oct. 1789.



 


Thursday 15th. Commenced my Journey about 9 oclock for Boston and a tour through the Eastern States. The Chief Justice, Mr. Jay and the Secretaries of the Treasury and War Departments accompanied me some distance out of the City. About 10 Oclock it began to Rain, and continued to do so till 11, when we arrived at

the house of one Hoyatt, who keeps a Tavern at Kings-bridge  where we, that is Major Jackson, Mr. Lear and myself, with Six Servants which composed my Retinue, dined. After dinner through frequent light Showers we proceedd. to the Tavern of a Mrs. Haviland at Rye;  who keeps a very neat and decent Inn.
   
   The Road for the greater part, indeed the whole way, was very rough and Stoney, but the Land strong, well covered with grass and a luxurient Crop of Indian Corn intermixed with Pompions [pumpkins] (Which were yet ungathered) in the fields. We met four droves of Beef Cattle for the New York Market (about 30 in a drove) some of which were very fine—also a flock of Sheep for the same place. We scarcely passed a farm house that did not abd. in Geese. Their Cattle seemed to be of a good quality and their hogs large but rather long legged. No dwelling Ho. is seen without a Stone or Brick Chimney and rarely any without a shingled roof—generally the Sides are of Shingles also. The distance of this days travel was 31 Miles in which we passed through (after leaving the Bridge) East Chester New Rochel & Marmeroneck; but as these places (though they have houses of worship in them) are not regularly laid out, they are scarcely to be distinguished from the intermediate farms which are very close together and seperated, as one Inclosure from another also is, by fences of Stone which are indeed easily made, as the Country is immensely Stony. Upon enquiry we find their Crops of Wheat & Rye have been abundant

—though of the first they had sown rather sparingly on Acct. of the destruction which had of late years been made of that grain by what is called the Hessian fly.

   
   Caleb Hyatt had purchased this inn from George Dyckman.



   
   Mrs. Haviland was Tamar Haviland, who kept an inn called the Square House at Rye in Westchester County. She was the widow of Dr. Ebenezer Haviland, who had served as surgeon to several New York regiments during the Revolution.


 


Friday 16th. About 7 Oclock we left the Widow Havilands, and after passing Horse Neck [Greenwich] Six Miles distant from Rye, the Road through which is hilly and immensely stoney and trying to Wheels & Carriages, we breakfasted at Stamford which is 6 miles further (at one Webbs)  a tolerable good house, but not equal in appearance or reality, to Mrs. Havilds. In this Town are an Episcopal Church and a Meeting house. At Norwalk which is ten miles further we made a halt to feed our Horses. To the lower end of this town Sea Vessels come and at the other end are Mills, Stores, and an Episcopal and Presbiterian Church. From hence to Fairfield where we dined and lodged, is 12 Miles; and part of it very rough Road, but not equal to that thro’ horse Neck. The superb Landscape, however, which is to be seen from the meeting house of the latter is a rich regalia. We found all the Farmers busily employed in gathering, grinding, and expressing the Juice of their Apples; the Crop of which they say is rather above Mediocrity. The Average Crop of Wheat they add, is about 15 bushels to the Acre from their fallow land—often 20 & from that to 25. The Destructive evidences of British cruelty are yet visible both in Norwalk & Fairfield; as there are the Chimneys of many burnt houses standing in them yet. The principal export from Norwalk & Fairfield is Horses and Cattle—Salted Beef & Porke, Lumber & Indian Corn, to the West Indies—and in a small degree Wheat & Flour.
   
   
   In 1788 Jacques (Jean) Pierre Brissot de Warville had traveled through the same area of western Greenwich on his way to New York. “The agreeable part of our journey ended at Fairfield,” Brissot noted. “For thirty-three miles from this town to Rye we had to fight our way over rocks and precipices. I did not know which to admire more, the driver’s daring or his skill. I cannot conceive how he succeeded twenty times in preventing the carriage from being shattered, or how his horses could check the coach when going down the veritable stairways of rocks. The word ‘stairways’ is no exaggeration. One of these, known as Horseneck, is nothing but a steep slope of boulders; if the

horses slipped, the coach would tumble 200 or 300 feet down into the valley below” (BRISSOTJ. P. Brissot de Warville. New Travels in the United States of America, 1788. Translated by Mara Soceanu Vamos and Durand Echeverria. Edited by Durand Echeverria. Cambridge, Mass., 1964., 121).



   
   
   Webb’s tavern was at the corner of Main and Bank streets in Stamford, Conn. According to local tradition Mrs. Washington stayed at the tavern on her way to join GW at Cambridge in 1775 (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 1:150).



   
   In their attack on Norwalk 11 July 1779, the British burned over 100 houses and virtually destroyed the town. Brissot noted in 1788 that the “scars left by their infernal rage can still be seen. Most of the houses have been rebuilt, but those who knew the town before the war say that it was much finer then and that it was noted for its prosperous, even opulent, appearance” (BRISSOTJ. P. Brissot de Warville. New Travels in the United States of America, 1788. Translated by Mara Soceanu Vamos and Durand Echeverria. Edited by Durand Echeverria. Cambridge, Mass., 1964., 121).


 


Saturday 17th. A little after Sun-rise we left Fairfield, & passing through Et. Fairfield breakfasted at Stratford, wch. is ten Miles from Fairfield, and is a pretty village on or near Stratford Rivr. The Road between these two places is not on the whole bad (for this Country)—in some places very gd. especially through Et. Fairfield wch. is in a plain, and free from Stone. There are two decent looking Churches in this place—though small—viz.—an Episcopal and Presbeterian, or Congregationalist (as they call themselves). At Stratford there is the same. At this place I was received with an effort of Military parade; and was attended to the Ferry which is near a mile from the Center of the Town, by sevl. Gentlemen on horse back. Doctr. Johnson of the Senate visited me here, being with Mrs. Johnson in this Town (where he formerly resided). The Ferry is near half a Mile; and sometimes much incommoded by Winds and cross tides. The Navigation for Vessels of about 75

Tonns extends up to Darby, ten Miles higher, where it is said there is a pretty brisk trade. At Stratford they are establishing a Manufactury of Duck, and have lately turned out about 400 bolts. From the Ferry it is abt. 3 Miles to Milford, which is situated in more uneven and Stoney grd. than the 3 last Villages through wch. we passed. In this place there is but one Church, or in other words but one steeple—but there are Grist & saw Mills and a handsome Cascade over the Tumbling dam; but one of the prettiest things of this kind is at Stamford occasioned also by damming the water for their Mills; it is near 100 yds. in width, and the water now being of a proper height, and the Rays of the Sun striking upon it as we passed, had a pretty effect upon the foaming Water as it fell. From Millford we took the lower road through West haven, part of which was good and part rough, and arrived at New haven before two Oclock; We had time to Walk through several parts of the City before Dinner. By taking the lower Road, we missed a Committee of the assembly, who had been appointed to wait upon, and escort me into town—to prepare an Address and to conduct me when I should leave the City as far as they should judge proper. The address was presented at 7 Oclock and at Nine I received another address from the Congregational Clergy of the place. Between the rect. of the two Addresses I received the Compliment of a Visit from the Govr. Mr. Huntington —the Lieutt. Govr. Mr. Wolcot  and the Mayor Mr. Roger Shurman. The City of Newhaven occupies a good deal of ground, but is thinly, though regularly laid out, & built. The number of Souls in it are said to be about 4000. There is an Episcopal Church and 3 Congregational Meeting Houses and a College in which there are at this time about 120 Students under auspices of Doctr. Styles. The Harbour of this place is not good for large Vessels—abt. 16 belongs to it. The Linnen Manufacture does not appear to be of so much importance as I had been led to believe—In a word I could hear but little of it. The Exports from this City are much the same as from Fairfield &ca. and flax seed (chiefly to New York). The Road from Kings bridge to this place runs as near the Sound as the Bays and Inlets will allow, but from hence to Hartford it leaves the Sound and runs more to the Northward.


   
   William Samuel Johnson (1727–1819) was a prominent Connecticut lawyer, who had served in the colony’s legislature in the 1760s and from 1767 to 1771 was colonial agent for Connecticut in London. After the Revolution he served in the Continental Congress 1784–87. One of the ablest proponents of the Constitution in the Constitutional Convention, he was elected United States senator from Connecticut in 1789. At this time he was also president of Columbia College. In 1749 he had married Ann Beach (d. 1796) of Stratford.



   
   The manufactory at Stratford for the production of duck, a closely woven durable fabric often made of cotton, was still largely a cottage industry (CLARK [4]Victor S. Clark. History of Manufactures in the United States. 3 vols. New York, 1929., 1:530; HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 9:321).


   
   
   The committee of the Connecticut legislature waited for GW at Woodruff’s tavern, about five miles from New Haven (John Chester to GW, 17 Oct. 1789, DLC:GW).



   
   The assembly’s address and GW’s reply, dated 17 Oct., are in DLC:GW. The address “of six Congregational Ministers” was presented by Ezra Stiles (STILESFranklin Bowditch Dexter, ed. The Literary Diary of Ezra Stiles, D.D., LL.D., President of Yale College. 3 vols. New York, 1901., 3:369). The address, 17 Oct., is in DLC:GW. GW’s reply is in CtY: U.S. President’s Collection. Both the addresses and GW’s replies are printed in Pa. Packet, 29 Oct. 1789.



   
   Samuel Huntington (1731–1796) was a native of Windham, Mass. He was admitted to the Connecticut bar in 1758 and served the colony in various judicial capacities and in the legislature in the 1760s and 1770s. Huntington was a member of the Continental Congress 1775–84, serving as president 1779–81, and upon his resignation because of ill health GW had written him a warm letter of appreciation (25 July 1781, DLC:GW). In 1786 he was elected governor of Connecticut, a post he held for 11 years. A firm supporter of the Constitution, he had campaigned vigorously in his state for its adoption.



   
   Oliver Wolcott, Sr. (1726–1797), a native of Windsor, Conn., and a Yale graduate, had been active in Connecticut politics before and during the Revolution and had led Connecticut militia in the campaign against Burgoyne. He was elected to the Continental Congress in 1775 and, except for one term in 1779, served until 1783, although his attendance was interrupted periodically by his military service. He was elected lieutenant governor of Connecticut in 1787 and succeeded Samuel Huntington as governor in 1796. Although GW apparently had relatively little contact with the elder Wolcott, his son Oliver Wolcott, Jr. (1760–1833), was now serving as auditor of the treasury and in 1795 succeeded Hamilton as GW’s second secretary of the treasury.



   
   Roger Sherman (1721–1793), a native of Newton, Mass., moved to Connecticut in 1743. He was admitted to the Connecticut bar in 1754 but by the 1760s had become a leading merchant in New Haven and Wallingford. Sherman was a conservative during the Revolution but supported the Patriot cause and served in the Continental Congress 1774–81, 1783–84. Although he at first favored strengthening the Confederation, he supported the Constitution at the Constitutional Convention. At this time Sherman represented Connecticut in the federal House of Representatives.



   
   Ezra Stiles (1727–1795) was born in New Haven, Conn., and educated at Yale. After some years as a tutor at Yale while he studied both law and theology, he was admitted to the bar in 1753 and in 1755 was ordained as a minister in the Congregational Church. A staunch Patriot during the Revolution, he became president of Yale in 1778 and held the post until his death.



   
   The linen factory at New Haven was under the management of Josiah Burr, and a large portion of the coarse linen produced there was shipped to the southern states and the West Indies. It was probably the same establishment visited in the mid–1790s by the duc de La Rochefoucauld, who described

it as “a cotton-work at the distance of two miles from the town. The spinning engine is put in motion by water; but the dereliction of this manufacture may be foretold, as its success is opposed by all the obstacles common in similar cases. Besides the expence upon the buildings has been far too considerable” (HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 9:319, 321; LA ROCHEFOUCAULDDuke de La Rochefoucauld Liancourt. Travels through the United States of North America, the Country of the Iroquois, and Upper Canada, in the Years 1795, 1796, and 1797; with an Authentic Account of Lower Canada. 2 vols. London, 1799., 2:322).


   
 


Sunday 18th. Went in the forenoon to the Episcopal Church and in the afternoon to one of the Congregational Meeting Houses—attended to the first by the Speaker of the Assembly Mr. Edwards, & a Mr. Ingersoll, and to the latter by the Governor, the Lieutt. Governor, the Mayor & Speaker. These Gentlemen all dined with me (by Invitation) as did Genl. Huntington, at the House of Mr. Brown, where I lodged & who keeps a good Tavern. Drank Tea at the Mayors (Mr. Sherman’s). Upon further enquiry I find that there has been abt.  yards of course Linnen manufactured at this place since it was established and that a Glass work is on foot here for the manufacture of Bottles. At 7 Oclock in the evening many Officers of this State, belonging to the late Continental Army, called to pay their respects to me. By some of them it was said that the people of this State could, with more ease pay an additional 100,000£ tax this year than what was laid last year.

   
   
   Pierpont Edwards (1750–1826), a New Haven lawyer and Yale graduate, served in the Connecticut legislature 1777, 1784–85, 1787–90, and was speaker in 1789. He was a strong supporter of the Constitution.



   
   Mr. Ingersoll is probably Jonathan Ingersoll, a member of the Connecticut legislature and a successful New Haven lawyer. In 1816 he was elected deputy governor of the state.



   
   Jedediah Huntington (1743–1818) was a graduate of Harvard who had served with considerable distinction during the Revolution as a brigadier general in command of various Connecticut regiments. GW had appointed him collector of the customs at New London, Conn., in Aug. 1789.



   
   Jacob Brown had opened his tavern in 1786 and in 1787 moved to the Hubbard House which stood at the intersection of George, Church, and Meadow streets in New Haven (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 2:638).


 


Monday 19th. Left New haven at 6 oclock, and arrived at Wallingford (13 Miles) by half after 8 oclock, where we breakfasted and took a walk through the Town. In coming to it we passed thro East haven about mid way; after riding along the river of that name 6 Miles on which are extensive Marshes Now loaded with hay stacks—the ride is very pleasant, but the Road is Sandy which it continues to be within a Mile of the Tavern (Carringtons which is but an ordinary house) at Wallingford. This and about five Miles of the Road beyond—that is West of New haven—is all the Sand we have met with on the journey. These Sandy Lands afford but ordinary Crops of Corn—nor has the Crops of this grain East of Stratford River appeared so heavy as on the West side of it. The Lands (Stone being less) are in part enclosed with Posts & Rails. At this place (Wallingford) we see the white Mulberry growing, raised from the Seed to feed the Silk worm. We also saw samples of lustring (exceeding good) which had been manufactured from the Cocoon raised in this Town, and silk thread very fine. This, except the weaving, is the work of private families without interference with other business, and is likely to turn out a benificial amusement. In the Township of Mansfield they are further advanced in this business. Walling ford has a Church & two meeting houses in it, which stands upon high and pleasant grd. About 10 Oclock we left this place and at the distance of 8 Miles passed through Durham. At one we arrived at Middletown on Connecticut River being met two or three Miles from it by the respectable Citizens of the place, and escorted in by them. While dinner was getting ready I took a walk round the Town, from the heights of which the prospect is beautiful. Belonging to this place I was informed (by a Genl. Sage)  that there was about 20 Sea Vessels and to Weathersfield higher up 22 and to Hartford the like number. Other places on the River have their proportion, the whole amounting to about 10,000 Tonns. The Country hereabouts is beautiful and the Lands good. An average Crop of wheat from an Acre of fallowed Land is estimated at 15 bushels; sometimes

they get as high as 25 and 30 bushls. to the Acre from their best lands—Indian Corn from 20 to 40 bushls. pr. Acre. Their exports are the same as from other places; together with Pot ash. Having dined, we set out with the same Escort (who conducted us into town) about 3 Oclock for Hartford, and passing through a Parish of Middletown & Weathersfield, we arrived at Harfd. about Sun down. At Weathersfield we were met by a party of the Hartford light horse, and a Number of Gentlemen from the same place with Colo. Wadsworth  at their head, and escorted to Bulls Tavern where we lodged.


   
   This tavern was kept by Jeremiah Carrington and was later called the Washington Hotel (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 2:654).



   
   Comfort Sage (1731–1799) was a native of Middletown Upper House in the area of present-day Cromwell, Conn. He had served in the Connecticut militia during the Revolution. Under the Confederation, Sage had held the post of naval officer for the port of Middletown, Conn., and in the summer of 1789 had written GW asking that he be retained in the revenue service (31 July, 8 Aug. 1789, DLC:GW). On 18 Aug. 1789 GW replied, expressing his regret that the post for Middletown had already been filled (DLC:GW). According to local tradition, Sage was confined to his bed at the time of GW’s visit (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 2:469). Since Sage’s pretensions were supported by such prominent citizens of Connecticut as Gov. Samuel Huntington (Huntington to GW, 19 Dec. 1789, DLC:GW), it is likely that GW’s call was intended to soften his refusal. In Feb. 1790 the incumbent of the Middletown post resigned and Sage received the appointment (EXECUTIVE JOURNALJournal of the Executive Proceedings of the Senate of the United States of America: From the commencement of the First, to the termination of the Nineteenth Congress. Vol. 1. Washington, D.C., 1828., 1:38, 40).



   
   Jeremiah Wadsworth was at this time a congressman from Connecticut. In the late 1780s he had turned increasingly from his more speculative business enterprises to the development of manufacturing and banking in Connecticut. He was interested in a distillery and a glassworks and was an investor in Josiah Burr’s linen manufactory at New Haven. Wadsworth’s major concern in 1789 was the Hartford Woolen Manufactory, founded in 1788, of which he was the largest shareholder. In 1789 he was living in the Wadsworth mansion at the corner of Asylum and Trumbull streets in Hartford (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 1:238).


 


Tuesday 20th. After breakfast, accompanied by Colo. Wadsworth, Mr. Ellsworth  and Colo. Jesse Root, I viewed the Woolen Manufactury at this place which seems to be going on with Spirit. There Broadcloths are not of the first quality, as yet, but they are good; as are their Coatings, Cassimers, Serges and everlastings. Of the first that is broad-cloth I ordered a suit to be sent to me at New York and of the latter a whole piece to make breeches for my servants. All the parts of this business are performed at the Manufactury except the Spinning—this is done by the Country people who are paid by the cut. Hartford is more compactly built than Middletown and contains more Souls; the computed Number of

which amount to about dble. The number of Houses in Middletown are said to be 250 or 60. These reckoning eight persons to a house would make two thousand at least. The depth of Water which Vessels can bring to the last place, is about ten feet; and is as much as there is over Seabrook bar. From Middletown to Hartford there is not more than 6 feet Water. At Middletown there is one Episcopal & two Congregational Churches. In Hartford there is none of the first and 2 of the latter. Dined and drank Tea at Colo. Wadsworth and about 7 Oclock received from, & answered the Address of the Town of Hartford.


   
   Oliver Ellsworth (1745–1807) was at this time Federalist senator from Connecticut. A native of Windsor, he had attended Princeton, studied law, and was admitted to the bar in 1771. A delegate to the Continental Congress 1777–84, he served on a number of committees which had brought him into contact with GW. Ellsworth was a member of the Connecticut delegation at the Constitutional Convention and played a prominent role in the convention’s activities, particularly in negotiating the so-called Connecticut compromise. His home, Elmwood, was at South Windsor, Conn., where his wife, Abigail Wolcott Ellsworth (1756–1818), was a noted hostess.



   
   Jesse Root (1736–1822), a Hartford lawyer, was a delegate to the Continental Congress 1778–83. In 1776, when Root was in command of a company of Connecticut militia, GW had sent him to inform Connecticut officials of Howe’s landing on Staten Island (GW to Root, 7 Aug. 1776, and GW to Jonathan Trumbull, 7 Aug. 1776, DLC:GW).



   
   The Hartford Woolen Manufactory began with a capital of £1,200 which by 1791 had been expanded to £2,800 and, although not incorporated, had received encouragement from the state of Connecticut in the form of tax exemptions and bounties. GW’s examination of the new textile manufactory increased his interest in the possibility of introducing such a system of manufacturing in his own state or at least offering inducements to Virginia farmers to increase the number of sheep. He wrote Gov. Beverley Randolph of Virginia: “By a little Legislative encouragement, the Farmers of Connecticut have, in two years past, added one hundred thousand to their former stock. In my late tour thro’ the Eastern States, I found that the Manufacturers of Woolens (for the Manufacture of Woolens is carried on there to very considerable extent and advantage) preferred the Wool raised in Virginia for its fineness, to that raised in more Northern parts of the Continent. If a greater quantity of Wool could be produced and if the hands (which are often in a manner idle) could be employ’d in the manufacturing it; a spirit of industry might be promoted, a great diminution might be made in the annual expences of individual families, and the Public would eventually be exceedingly benefitted” (GW to Randolph, 22 Nov. 1789, DLC:GW). In the spring of 1789 GW had received from the directors of the Hartford Manufactory “A Pattern of fine Cloth of our Fabrick which the Company flatter themselves Your Excellency will Receive as A Token of their support & Esteem” (Daniel Hinsdale to GW, 23 Mar. 1789, and GW to Hinsdale, 8 April 1789, DLC:GW).



   
   The address of the mayor, aldermen, and common council of Hartford and GW’s reply are in DLC:GW.


 



Wednesday 21st. By promise I was to have Breakfasted at Mr. Ellsworths at Windsor on my way to Springfield, but the Morning proving very wet and the rain not ceasing till past 10 Oclock I did not set out till half after that hour; I called however on Mr. Ellsworth and stay’d there near an hour. Reached Springfield by 4 Oclock, and while dinner was getting, examined the Continental Stores at this place which I found in very good order at the buildings (on the hill above the Town) which belong to the United States. The Barracks (also public property) are going fast to destruction and in a little time will be no more without repairs. The Elaboratory, wch. seems to be a good building is in tolerable good repair and the Powder Magazine which is of Brick seems to be in excellent order and the Powder in it very dry. A Colo. Worthington, Colo. Williams (Adjutant General of the State of Massachusetts), Genl. Shepherd, Mr. Lyman and many other Gentlemen sat an hour or two with me in the evening at Parson’s Tavern where I lodged and which is a good House. About 6 Miles before I came to Springfield I left the State of Connecticut and entered that of Massachusetts. The Distance from Hartford to Springfield is 28 Miles—both on Connecticut River. At the latter the River is crossed in Scows, set over with Poles and is about 80 rod wide. Between the two places is a fall and ten miles above Springfield is another fall and others above that again—notwithstanding which much use is made of the Navigation for transportation in flats of about five tonns burthen. Seven miles on this side Hartford is Windsor a tolerable pleasant but not a large Village. Between Windsor and Suffield you pass through a level, barren & uncultivated plain for several Miles. Suffield stands high & pleasant—the Lds. good. From hence you descend again into another plain where the Lands being good are much better cultivated. The whole Road from Hartford to Springfield is level & good, except being too Sandy in places & the Fields enclosed with Posts & Rails generally their not being much Stone. The Crops of Corn, except on the Interval Lands on the River are more indifferent (tho’ not bad) in the Eastern than we found them in the Western part of the State of Connecticut. There is a great equality in the People of this State—Few or no oppulent Men and no poor—great similatude in their buildings—the general fashion of which is a Chimney (always of Stone or Brick) and door in the middle, with a stair case fronting the latter, running up by the side of the latter [former]—two flush Stories with a very good shew of Sash & glass Windows. The size generally is from 30 to 50 feet in length and from 20 to 30 in width exclusive of a back shed which seems to be

added as the family encreases. The farms by the contiguity of the Houses are small not averaging more than 100 Acres. These are worked chiefly by Oxen (which have no other feed than Hay) with a horse & sometimes two before them both in Plow & Cart. In their light Lands and in their sleighs they work Horses, but find them much more expensive than Oxen. Springfield is on the East side of Connecticut River; before you come to which a large branch of it called Agawam is crossed by a Bridge. It stands under the Hill on the interval Land and has only one Meeting house—28 Miles from Hartfd.


   
   Springfield had been, because of its central location, a convenient depot for arms and ammunition during the Revolution and by 1779 Congress had established a permanent installation there. Both cannon and small arms were manufactured at the site after the war.



   
   John Worthington was a Springfield lawyer and a 1740 graduate of Yale University.


   
   
   GW is presumably referring to William Dennison (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 4:29).



   
   William Shepherd (1737–1817), a farmer from Westfield, had seen military service during the French and Indian War. During the Revolution his position as lieutenant colonel and colonel of the 4th Massachusetts Regiment had brought him into frequent contact with GW. In 1786 he was appointed major general in the Massachusetts militia and defended the Springfield arsenal against the attack of the insurgents during Shays’s Rebellion.



   
   William Lyman (1755–1811), a Yale graduate, was a member of the Massachusetts legislature in 1789. He had acted as major and aide-de-camp to General Shepherd during Shays’s Rebellion. In 1793 he was elected as a Democratic-Republican to the United States Senate.



   
   Parsons’s tavern was on Elm Street. It may have been operated by Zenas Parsons (HEADS OF FAMILIES, MASS.Heads of Families at the First Census of the United States Taken in the Year 1790: Massachusetts. 1908. Reprint. Baltimore, 1964., 125).


 


Thursday 22d. Set out at 7 Oclock; and for the first 8 Miles rid over an almost uninhabited Pine plain; much mixed with Sand. Then a little before the road descends to Chicabi River it is hilly, Rocky & Steep, & continues so for several Miles; the Country being Stony and Barren; with a mixture of Pine and Oak till we came to Palmer, at the House of one Scott where we breakfasted, and where the Land though far from good, began to mend, to this is called 15 Miles. Among these Pines are Ponds of fresh Water. From Palmer to Brookfield, to one Hitchcocks;  is 15 Miles; part of which is pretty good, and part (crossing the Hills) very bad; but when over, the ground begins to get tolerably good and the Country better cultivated tho’ the Crops of Corn do not look well and have been injured it is said by an early frost in September. A beautiful fresh water pond & large, is in the Plain of Brookland [Brookfield]. The fashion of the Houses are more deversified than

in Connecticut, though many are built in their stile. The Inclosures have but indifferent fences—wood or Stone according as the Country abounds with the latter—of which it is full after passing the pine levels. At Brookland [Brookfield] we fed the Horses and dispatched an Express which was sent to me by Govr. Hancock—giving notice of the measures he was about to pursue for my reception on the Road, and in Boston—With a request to lodge at his House. Continued on to Spencer 10 Miles further through pretty good roads, and lodged at the House of one Jenks who keeps a pretty good Tavern.


   
   Presumably this was William Scott, who was a resident of Palmer, Hampshire County, Mass., with nine members in his household (HEADS OF FAMILIES, MASS.Heads of Families at the First Census of the United States Taken in the Year 1790: Massachusetts. 1908. Reprint. Baltimore, 1964., 120).



   
   Probably either Moses or David Hitchcock, both listed in HEADS OF FAMILIES, MASS.Heads of Families at the First Census of the United States Taken in the Year 1790: Massachusetts. 1908. Reprint. Baltimore, 1964., 214, as residents of Brookfield with a suitable number of retainers.



   
   John Hancock to GW, 21 Oct. 1789 (DLC:GW). On 22 Oct. GW replied, agreeing somewhat reluctantly to the plans for his reception. “But could my wish prevail I should desire to visit your Metropolis without any parade, or extraordinary ceremony. From a wish to avoid giving trouble to private families, I determined, on leaving New York, to decline the honor of any invitation to quarters which I might receive while on my journey and with a view to observe this rule, I had requested a Gentleman to engage lodgings for me during my stay at Boston” (DLC:GW).


   
   
   Isaac Jenks (c.1750-1818) kept this tavern. He served as a selectman in 1779 and as representative to the Massachusetts General Court, 1782-1785.


 


Friday 23d. Commenced our course with the Sun, and passing through Leicester met some Gentlemen of the Town of Worcester on the line between it and the former to escort us. Arrived about 10 Oclock at the House of  where we breakfasted—distant from Spencer 12 Miles. Here we were received by a handsome Company of Militia Artillery in Uniform who saluted with 13 Guns on our Entry & departure. At this place also we met a Committee from the Town of Boston, and an Aid of Majr. Genl. Brooke of the Middlesex Militia who had proceeded to this place in order to make some arrangements of Military & other Parade on my way to, and in the Town of, Boston; and to fix with me on the hours at which I should pass through Cambridge, and enter Boston. Finding this ceremony was not to be avoided though I had made every effort to do it, I named the hour of ten to pass the Militia of the above County at Cambridge and the hour of 12 for my entrance into Boston desiring Major Hall, however, to inform Genl. Brookes that as I conceived there was an impropriety in my reviewing the Militia, or seeing them perform Manoeuvres otherwise

than as a private Man I could do no more than pass along the line; which, if he thought proper might be under arms to receive me at that time. These matters being settled the Committee and the Aid (Colo. Hall) set forward on their return and after breakfast I followed; The same Gentlemen who had escorted me into, conducting me out of Town. On the Line between Worcester and Middlesex I was met by a Troop of light Horse belonging to the latter, who Escorted me to Marlborough (16 Miles) where we dined, and thence to Weston (14 More where we lodged). At Marlborough we met Mr. Jonathan Jackson the Marshall of this State who proposed to attend me whilst I remained in it. A good part of the Road from Spencer to Worcester is Hilly, & except a little nearest the latter, very Stoney. From Worcester to Marlborough the road is uneven but not bad and from Marlborh. to Weston it is leveller with more Sand. Between Worcester & Marlborough the Town of Shrewsbury is passed and between Marlborough and Weston you go through Sudbury. The Country about Worcester, and onwards towards Boston is better improved & the lands of better quality than we travelled through yesterday. The Crops it is said have been good—Indian Corn, Rye Buck Wheat & grass—with Beef Cattle & Porke are the produce of their Farms.


   
   John Brooks (1752–1825) was a physician in Reading, Mass., at the beginning of the Revolution. He was appointed a major in the Continental Army in 1776 and rose to the rank of lieutenant colonel by the end of the war. In 1786 Gov. James Bowdoin appointed him major general in the Middlesex militia where he served during Shays’s Rebellion.


   
   On 21 Oct. Brooks had sent his aide, Maj. Joseph Hall, with a letter to GW explaining plans for his reception in Boston. As a testimony of the city’s respect, Brooks proposed that “a body of about 800 men, will be under arms at Cambridge on the day of your entering into Boston. The troops will occupy the ground on which the continental army was formed for your reception in the year 1775” (DLC:GW).



   
   The committee at Worcester consisted of Joseph Barrell, Samuel Breck, and William Eustis, “a sub-committee of the committee of the town” (Mass. Centinel, 24 Oct. 1789). The party breakfasted at the United States Arms, a Worcester tavern. For a detailed account of GW’s stay in Worcester, see Conn. Courant, 2 Nov. 1789.


 


Saturday 24th. Dressed by Seven Oclock, and set out at eight. At ten we arrived in Cambridge According to appointment; but most of the Militia having a distance to come were not in line till after eleven; they made however an excellent appearance with Genl. Brook at their Head. At this place the Lieutt. Govr. Mr. Saml. Adams, with the Executive Council met me and preceeded my entrance into town—which was in every degree flattering &

honorable. To pass over the Minutiae of the arrangement for this purpose it may suffice to say that at the entrance I was welcomed by the Select men in a body, Then following the Lieutt. Govr. & Council in the order we came from Cambridge (preceeded by the Town Corps very handsomely dressed) we passed through the Citizens classed in their different professions, and under their own banners, till we came to the State House; from which, across the Street, an Arch was thrown; in the front of which was this Inscription—“To the Man who unites all hearts” and on the other—“To Columbia’s favourite Son” and on one side thereof next the State House, in a pannel decorated with a trophy, composed of the arms of the United States—of the Commonwealth of Massachusetts—and our French Allies, crowned with a wreath of Laurel was this Inscription—“Boston relieved March 17th. 1776.” This arch was handsomely ornamented, and over the Center of it a Canopy was erected 20 feet high with the American Eagle perched on the top. After passing through the Arch, and entering the State House at the So. End & [as]cending to the upper floor & returning to a Balcony at the No. end—three
   
   
cheers was given by a vast concourse of people who by this time had assembled at the Arch. Then followed an ode composed in honor of the President; and well sung by a band of select Singers—after this three Cheers—followed by the different Professions, and Mechanics in the order they were drawn up with their Colours through a lane of the People which had thronged abt. the Arch under which they passed. The Streets, the Doors, Windows & Tops of the Houses were crouded with well dressed Ladies and Gentlemen. The procession being over I was conducted to my lodgings at a Widow Ingersolls (which is a very decent & good house) by the Lieutt. Govr. and Council—accompanied by the Vice-President where they took leave of me. Having engaged yesterday to take an informal dinner with the Govr. to day (but under a full persuation that he would have waited upon me so soon as I should have arrived) I excused myself upon his not doing it, and informing me thro his Secretary that he was too much indisposed to do it, being resolved to receive the visit. Dined at my Lodgings, where the Vice-President favoured me with his Company.

   
   The revolutionary statesman Samuel Adams (1722–1803) served as lieutenant governor of Massachusetts 1789–93 and succeeded John Hancock as governor 1794–97.


   
   The Massachusetts Magazine, Oct. 1789, noted that “At one o’clock, the President’s approach was announced by federal discharges from . . . artillery at Roxbury—from the Dorchester artillery posted on the celebrated heights of that town—from . . . artillery at the entrance of the town—and from Castle William; by a royal salute from the Ships of his most Christian Majesty’s squadron, and by the ringing of all the bells.” The Pennsylvania Packet, 18 Nov. 1789, observed that the “President’s dress, on his arrival . . . was the American uniform, with two rich apaulets. His other dress is black velvet.”



   
   The “Ode to Columbia’s Favorite Son: Great Washington, the Hero’s Come . . .” is printed in Pennsylvania Packet, 4 Nov. 1789. It was sung by the Independent Musical Society. To some observers GW appeared uncomfortable: “A gentleman who was present at his arrival in Boston observed that when he came out of the State House to hear the Ode that was sung on the occasion, every muscle of his face appeared agitated, and he was frequently observed to pass . . . his handkerchief across his eyes” (Hist. Collections of the Essex Institute, 67 [1931], 299–300).



   
   Tobias Lear had written on 15 Oct. to Christopher Gore, a Boston attorney and member of the Massachusetts legislature, to engage lodgings in Boston for the presidential party. Gore replied, 22 Oct., that he had arranged lodgings at “Mrs. [Joseph] Ingersoll’s house; at the corner of Court & Tremont Streets. . . . In the house are three parlours in the lower floor—three bed chambers on the second—and sufficient on the third to accomodate servants. In the neighborhood is a very good livery stable” (DECATURStephen Decatur, Jr. Private Affairs of George Washington: From the Records and Accounts of Tobias Lear, Esquire, his Secretary. Boston, 1933., 80).




   
   After GW had refused Hancock’s offer of lodging while the president was in Boston (see entry for 22 Oct. 1789), the governor had replied, 23 Oct., extending an invitation to GW and “the Gentlemen of your suit” to dine with him “en famille, at any hour that the circumstances of the day will admit” (DLC:GW). On the same day GW replied from Weston accepting the invitation (DNA: RG 59, Misc. Letters). The president had, however, assumed that the governor would make the first call. When it became apparent that Hancock’s illness, real or feigned, would not be an acceptable excuse to the president, he sent GW a note stating that “the Governor will do himself the honor of paying his respects in half an hour. This would have been done much sooner had his health in any degree permitted. He now hazards every thing as it respects his health for the desirable purpose” (26 Oct. 1789, DLC:GW). Hancock’s illness was reported to be gout. For public furor over the incident, see Boston Gaz., 26 Oct., 2 Nov. 1789, and Mass. Centinel, 28 Oct. 1789.


 


Sunday 25th. Attended Divine Service at the Episcopal Church whereof Doctor Parker is the Incumbent in the forenoon, and the Congregational Church of Mr. Thatcher in the Afternoon. Dined at my Lodgings with the Vice President. Mr. Bowdoin accompanied me to both Churches. Between the two I received a visit from the Govr., who assured me that Indisposition alone had prevented his doing it yesterday, and that he was still indisposed; but as it had been suggested that the expected to receive the visit from the President, which he knew was improper, he was resolved at all hazds. to pay his Compliments to day. The Lt. Govr. & two of the Council to wit Heath & Russel were sent here last Night to express the Govrs. Concern that he had not been in a condition to call upon me so soon as I came to Town. I informed them in explicit terms that I should not see the Govr. unless it was at my own lodgings.


   
   Rev. Samuel Parker (1744–1804), of Portsmouth, N.H., graduated from Harvard in 1764, was made rector of Trinity Episcopal Church in 1779, and in 1804 became second bishop of Massachusetts (SIBLEYJ. L. Sibley et al. Sibley’s Harvard Graduates: Biographical Sketches of Those Who Attended Harvard College. 18 vols. to date. Boston, 1873–., 16:76–84). Rev. Peter Thacher (1752–1802), a native of Milton, Mass., was a 1769 Harvard graduate. Ordained before the Revolution, he served in several military capacities in 1775 and wrote an account of the Battle of Bunker Hill. In 1785 he became minister of the Brattle Street Congregational Church, one of New England’s most distinguished pulpits, and remained there until his death (SIBLEYJ. L. Sibley et al. Sibley’s Harvard Graduates: Biographical Sketches of Those Who Attended Harvard College. 18 vols. to date. Boston, 1873–., 17:237–47).



   
   James Bowdoin (1726–1790) was the revolutionary leader and former governor (1785–87) of Massachusetts. There was some comment in the press that GW had favored Bowdoin’s company above that of Governor Hancock (Mass. Centinel, 14 Nov. 1789). Bowdoin’s home was on Beacon Street near the corner of Bowdoin Street.



   
   William Heath and Thomas Russell.


  

   

Monday 26th. The day being Rainy & Stormy—myself much disordered by a Cold and inflamation in the left eye, I was prevented from visiting Lexington (where the first blood in the dispute with G. Britn.) was drawn. Recd. the Complimts. of many visits to day. Mr. Da⟨l⟩ton and Genl. Cobb dined with me and in the Evening I drank Tea with Govr. Hancock & called upon Mr. Bowdoin on my return to my lodgings.


   
   GW was apparently one of the early victims of an epidemic of colds and influenza that followed his visit to Boston. Because it afflicted many of the spectators who stood in the bitterly cold wind during the festivities, the ailment was thereafter referred to as the “Washington influenza.” In fact, it was part of a widespread epidemic of respiratory ailments which had already swept through the central and southern states and was now spreading into New England (Pa. Packet, 18 Nov. 1789; Am. Mercury, 9 Nov. 1789).



   
   David Cobb (1748–1830), a graduate of Harvard, was practicing medicine at Taunton, Mass., at the beginning of the Revolution. In 1777 he became lieutenant colonel of Jackson’s Regiment and was promoted to colonel of the 5th Massachusetts Regiment in Jan. 1783. Cobb was one of GW’s aides-de-camp 1781–83 and was brevetted brigadier general in Sept. 1783. After the war he held a number of judicial posts in Massachusetts, was appointed major general in the state militia in 1786, and in 1789 was speaker of the Massachusetts House of Representatives. At this time he was living in Taunton with his wife, Eleanor Bradish Cobb, and nine children (SIBLEYJ. L. Sibley et al. Sibley’s Harvard Graduates: Biographical Sketches of Those Who Attended Harvard College. 18 vols. to date. Boston, 1873–., 16:351).


 


Tuesday 27th. At 10 Oclock in the Morning received the Visits of the Clergy of the Town—at 11 went to an Oratorio and between that and 3 Oclock recd. the Addresses of the Governor and Council—of the Town of Boston; of the President &ca. of Harvard College; and of the Cincinnati of the State; after wch., at 3 Oclock, I dined at a large & elegant dinner at Fanuiel Hall, given

by the Govr. and Council, and spent the evening at my lodgings. When the Committee from the Town presented their Address it was accompanied with a request (in behalf they said of the Ladies) that I would set to have my Picture taken for the Hall, that others might be copied from it for the use of their respective families. As all the next day was assigned to various purposes and I was engaged to leave town on Thursday early, I informed them of the impracticability of my doing this, but that I would have it drawn when I returned to New York, if there was a good Painter there—or by Mr. Trumbull when he should arrive; and would send it to them.
   

   
   The oratorio was held at King’s Chapel (Stone Chapel) to raise money for an addition to the chapel (Mass. Centinel, 24 Oct. 1789). According to the Pennsylvania Packet, 5 Nov. 1789, “on account of the indisposition of several of the first performers, the music was postponed until Wednesday next. Several pieces were however given, which merited and received applause.”



   
   These addresses and GW’s replies, 27 Oct., are in DLC:GW.



   
   According to the Pennsylvania Packet, 5 Nov. 1789, Hancock “owing to severe indisposition,” did not attend the dinner at Faneuil Hall.



   
   In spite of GW’s refusal, Christian Güllager (1759–1826), a Danish artist living in Boston, apparently made some preliminary sketches in Boston which GW later approved. On 3 Nov., while in Portsmouth, N.H., he gave the artist a sitting for the Portsmouth Bust Portrait which Güllager probably completed

from memory and which was eventually presented to the Massachusetts Historical Society (EISENGustavus A. Eisen. Portraits of Washington. 3 vols. New York, 1932., 2:427–28). The painter John Trumbull (1756–1843) was in Europe at this time but planned to return to the United States at the end of 1789.


   
 


Wednesday 28th. Went after an early breakfast to visit the duck Manufacture which appeared to be carrying on with spirit, and is in a prosperous way. They have manufactured 32 pieces of Duck of 39 or 40 yds. each in a week; and expect in a short time to encrease it to . They have 28 looms at work & 14 Girls spinning with Both hands (the flax being fastened to their waste). Children (girls) turn the wheels for them, and with this assistance each spinner can turn out 14 lbs. of thread pr. day when they stick to it, but as they are pd. by the piece, or work they do, there is no other restraint upon them but to come at 8 Oclock in the Morning and return at 6 in the evening. They are the daughters of decayed families, and are girls of Character—none others are admitted. The number of hands now employed in the different parts of the work is  but the Managers expect to encrease them to . This is a work of public utility & private advantage. From hence I went to the Card Manufactury where I was informed about 900 hands of one kind and for one purpose or another. All kinds of Cards are made; & there are Machines for

executing every part of the work in a new and expeditious manr. especially in cutting & bending the teeth wch. is done at one stroke. They have made 63,000 pr. of Cards in a year and can under sell the Imported Cards—nay Cards of this Manufactury have been smuggled into England. At 11 Oclock I embarked on board the Barge of the Illustrious Captn. Pentheve Gion, & visited his Ship & the Superb, another 74 Gun Ship in the Harbour of Boston, about 4 Miles below the Town. Going & coming I was saluted by the two frigates which lye near the Wharves and by the 74s after I had been on board of them; as also by the 40 Gun ship which lay in the same range with them. I was also saluted going & coming by the fort on Castle Isld. After my return I dined in a large Company at Mr. Bowdoins and went to the Assembly in the evening where (it is said) there were upwards of 100 Ladies. There appearance was elegant and many of them very handsome; the Room is small but neat, & well ornamented.


   
   Boston Sailcloth Manufactory had been established in 1788 by a group of Boston merchants and businessmen under the leadership of Samuel Breck and Thomas Alkers, in hope of profiting from a bounty offered by the Massachusetts legislature in Mar. 1788 on the production of duck and sailcloth. The factory was erected in the area of what was then Nassau Street and Frog Lane (Boylston Street), and production was underway by early 1789. By 1792 “there were four hundred employees, and the weekly product was not less than fifty pieces of duck” (BAGNALLWilliam R. Bagnall. The Textile Industries of the United States including Sketches and Notices of Cotton, Woolen, Silk, and Linen Manufactures in the Colonial Period. Cambridge, Mass., 1893., 116). One observer noted that GW “made him self merry on this Occasion, telling the overseer he believed he collected the prettiest girls in Boston” (WEBB [2]Worthington Chauncey Ford, ed. Correspondence and Journals of Samuel Blachley Webb. 3 vols. New York, 1893–94., 3:142–44).



   
   Presumably this was the cotton and wool card factory of Giles Richard and Co., on Hanover Square, supposedly the largest such establishment in Massachusetts. In 1791 Nathaniel Gorham, supervisor of the revenue for Massachusetts, reported that the company’s improvements in machinery for carding had developed to such an extent that “models of two of their principal machines, were lately purchased by an English Gentleman for nearly one hundred pounds sterling. . . . At present the works are in such perfection, that Eight men can turn out Fifty dozen [cards] per day” (Gorham to Hamilton, 13 Oct. 1791, HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 9:375).



   
   See entry for 12 Oct. 1789. The French captain and his officers, accompanied by the French consul, Philippe André Joseph de Létombe, had already paid a visit on 24 Oct. to GW at his lodgings (Pa. Packet, 4 Nov. 1789). For a further description of GW’s visit to the French squadron, see Pa. Packet, 19 Nov. 1789.



   
   The fort on Castle Island was Castle William or Fort Adams, later Fort Independence.



   
   According to Joseph Barrell, a member of the Boston committee that had met GW at Worcester, “the Hall was elegantly decorated, behind his majesty was hung my handsomest Tapestry & before him as a Carpet the other. He was seated on a Crimson Settee with the Vice President, our Governor and Governor Bowdoin, the Ladies were very handsomely dressed, and

every one strove here as every where else, who should pay the most respect. We had a very pretty Desert for Supper with 3 fine Cakes (one for each set) at 150£” (Barrell to Samuel B. Webb, 1 Nov. 1789, WEBB [2]Worthington Chauncey Ford, ed. Correspondence and Journals of Samuel Blachley Webb. 3 vols. New York, 1893–94., 3:142–44).


   
 


Thursday 29th. Left Boston about 8 Oclock. Passed over the Bridge at Charles Town and went to see that at Malden, but proceeded to the college at Cambridge, attended by the Vice President, Mr. Bowdoin, and a great number of Gentlemen: at this place I was shewn by Mr. Willard the President  the Philosophical Aparatus and amongst others Popes Orary (a curious piece of Mechanism for shewing the revolutions of the Sun, Earth and

   
   

many other of the Planets) —The library (containing 13,000 volumes) and a Museum. The Bridges of Charles town and Malden are useful & noble—doing great credit to the enterprizing spirit of the People of this State. From Boston, besides the number of Citizens which accompanied me to Cambridge, & many of them from thence to Lynn—the Boston Corps of Horse escorted me to the line between Middlesex and Essex County where a party of Horse with Genl. Titcomb  met me, and conducted me through Marblehead (which is 4 Miles out of the way, but I wanted to see it) to Salem. The Chief employmt. of the People of Marblehead (Males) is fishing—about 110 Vessels and 800 Men and boys are engaged in this business. Their chief export is fish. About 5000 Souls are said to be in this place which has the appearance of antiquity. The Houses are old—the streets dirty—and the common people not very clean. Before we entered the Town we were met, & attended by a Comee. till we were handed over to the Select Men who conducted us saluted by artily. in to the Town—to the House of a Mrs. Lee where there was a cold Collation prepared —after partaking of which we visited the Harbour—their fish brakes for curing fish—&ca. and then proceeded (first receiving an Address from the Inhabitants) to Salem. At the Bridge, 2 Miles from this Town, we were also met by a Committee—who conducted us by a Brigade of the Militia, & one or two handsome Corps in Uniform, through several of the Streets to the Town or Court House—where an Ode in honor of the President was sung—an address presented to him amidst the acclamations of the People—after which he was conducted to his Lodgings—recd. the compliments of many differt. Classes of People —and in the evening between 7 and 8 Oclock went to an assembly, where there was at least an hundred handsome and well dressed Ladies. Abt. Nine I returned to my Lodgings. The Road from Boston to this place is here and there Stoney tho’ level; it is very pleasant: from most parts you are in sight of the Sea. Meads—arable Land and Rocky hills are much intermixed—the latter chiefly on the left. The Country seems to be in a manner entirely stripped of wood. The grazing is good—the Houses stand thick. After leaving Cambridge at the distance of 4 Miles we passed through Mistick—then Malden—next Lynn (where it is said 175,000 pairs of Shoes (womens chiefly) have been made in a year by abt. 400 workmen). This is only a row of houses & not very thick on each side of the Road. After passing Lynn you enter Marblehead wch. is 4 Miles from Salem. This latter is a neat Town and said to contain 8 or 9000 Inhabitants. Its exports are chiefly Fish Lumber & Provisions.

They have in the East India Trade at this time 13 Sale of Vessels.


   
   Joseph Willard (1738–1804), a member of a prominent New England family and an ardent Federalist, was president of Harvard from 1781 to 1804. Through his extensive writings and correspondence he became well known as a scientist and mathematician and led the college out of the financial and academic disorganization caused by the Revolution. GW was received at Harvard in the “Philosophy-room of the University” (Pa. Packet, 13 Nov. 1789).



   
   The orrery at Harvard was the work of Joseph Pope, Boston watchmaker, who had worked on it from 1776 to 1787. “It was an elaborate structure based on the design of the grand orreries produced by the great English makers of the period, measuring 6½ feet in diameter and 6½ feet in height. It was covered with a glass dome with the signs of the zodiac painted on the glass side panels, and was supported on a hexagonal frame of mahogany in the Chippendale style. Twelve figures adorned its corners; these were said to have been carved in wood by Simeon Skillin and cast in bronze by Paul Revere.” The instrument had been purchased for Harvard through a lottery sponsored by the Massachusetts legislature in Mar. 1789 (BEDINISilvio A. Bedini. Thinkers and Tinkers: Early American Men of Science. New York, 1975., 384–85).



   
   Jonathan Titcomb of Newburyport, Mass., had been in command of a Massachusetts regiment in 1775 and charged with securing supplies for the army during GW’s tour of duty at Cambridge. By the end of the war he was a major general in the state forces. In June 1789 he solicited the post of naval officer for Newburyport, and GW appointed him in August (Titcomb to GW, 19 June 1789, DLC:GW; EXECUTIVE JOURNALJournal of the Executive Proceedings of the Senate of the United States of America: From the commencement of the First, to the termination of the Nineteenth Congress. Vol. 1. Washington, D.C., 1828., 1:9, 12). Two members of the Titcomb family of Newburyport—Michael and Zebulon—had been members of the Commander-in-Chief’s Guard during the Revolution (GODFREYCarlos E. Godfrey. The Commander-in-Chief’s Guard: Revolutionary War. Washington, D.C., 1904., 259–60).



   
   Mrs. Lee was Martha Swett Lee (d. 1791), daughter of Joseph and Hannah Swett of Marblehead and wife of Col. Jeremiah Lee, a prominent Marblehead shipowner. The Lee house, on Washington Street, was an elegant mansion constructed in 1768, and Mrs. Lee was a noted hostess. According to local tradition, silhouettes of eagles were placed in the windows of the house during GW’s visit so they would show against the lighted candles (LORDPriscilla Sawyer Lord and Virginia Clegg Gamage. Marblehead: The Spirit of ’76 Lives Here. Philadelphia, 1972., 234–36).


   
   
   These military units included the Salem town regiment, “joined by a Regiment from Lynn, with the Horse from Ipswich, the Independant Company, & the Artillery. The Ipswich Horse were in blue with hats, the Independants in red, & the Artillery in black uniforms. The Militia were partly in Rifle frocks” (Bentley, DiaryThe Diary of William Bentley, D.D. 4 vols. Salem, Mass., 1905–14., 1:130).


   
   
   To one observer GW’s progress to the courthouse seemed less than triumphant: “His appearance as he passed thro’ Court Street in Salem was far from gay, or making anyone else so. He looked oppressed by the attention that was paid him, and as he cast his eye around, I thought it seemed to sink at the notice he attracted. When he had got to the Court House, and had patiently listened to the ditty they sung at him, and heard the shouts of the multitude, he bowed very low, and as if he could bear no more turned hastily around and went into the house” (Hist. Collections of the Essex Institute, 67 [1931], 299–300).


   
   While in Salem, GW lodged at the imposing Ward House on Court (now Washington) Street, constructed between 1781 and 1785 by Samuel McIntire, and presently owned by Joshua Ward. For GW’s stay in Salem, see Bentley, DiaryThe Diary of William Bentley, D.D. 4 vols. Salem, Mass., 1905–14., 130–31; Gaz. of the U.S., 14 Nov. 1789; rantoul, 68:1–19).



   
   The inhabitants of Salem had sent GW an invitation to attend the entertainment, 23 Oct. 1789 (DLC:GW).


   
 



Friday 30th. A Little after 8 Oclock I set out for Newbury-Port and in less than 2 Miles crossed the Bridge between Salem and Beverly, which makes a handsome appearance, and is upon the same plan of those over Charles & Mistick Rivers; excepting that it has not foot ways as that of the former has. The length of this bridge is 1530 feet and was built for about £4500 lawful money—a price inconceivably low in my estimation, as there is 18 feet water in the deepest parts of the River over which it is erected. This Bridge is longer than that at Charles town, but shorter by  feet than the other over Mistick. All of them have draw bridges by which Vessels pass. After passing Beverley 2 Miles we come to the Cotton Manufactury which seems to be carrying on with Spirit by the Mr. Cabbots (principally). In this Manufactury they have the New Invented Carding and Spinning Machines—one of the first supplies the work; and four of the latter; one of which spins 84 threads at a time by one person. The Cotton is

prepared for these Machines by being first (lightly) drawn to a thrd. on the common wheel. There is also another Machine for doubling and twisting the threads for particular cloths. This also does many at a time. For winding the Cotton from the spindles, & preparing it for the Warp, there is a Reel which expedites the work greatly. A number of Looms (15 or 16) were at work with Spring shuttles which do more than dble. work. In short the whole seemed perfect, and the Cotton stuffs wch. they turn out excellent of their kind. Warp & filling both are now of Cotton. From this place with escorts of Horse I passed on to Ipswich about 10 Miles—at the entrance of which I was met and welcomed by the Select Men and received by a Regemt. of Militia. At this place I was met by Mr. Dalton and some other Gentlemen from Newbury-port—partook of a Cold Collation, & proceeded on to the last-mentioned place where I was received with much respect & parade, about 4 Oclock. In the evening there were Rockets & some other fire-works and every other demonstration to welcome me to the Town. This place is pleasantly situated on Merimack River, and appears to have carried on (here & about) the Ship-building business to a grt. extent. The number of Souls is estimated at 5,000.


   
   The Beverly Cotton Manufactory was established in 1787–88 with John Cabot and Joshua Fisher as managers and George and Andrew Cabot as leading stockholders. In its early years the factory received considerable encouragement from the Massachusetts legislature—a grant of land in 1789 and a state lottery in 1791. It was incorporated 3 Feb. 1789 (BAGNALLWilliam R. Bagnall. The Textile Industries of the United States including Sketches and Notices of Cotton, Woolen, Silk, and Linen Manufactures in the Colonial Period. Cambridge, Mass., 1893., 93–94).



   
   For GW’s reception in Newburyport, see Essex Jl. and New Hampshire Packet, 4 Nov. 1789; Gaz. of the U.S., 14 Nov. 1789; Pa. Packet, 19 Nov. 1789). According to local tradition, GW left his carriage just outside of town and, mounting his horse, proceeded to South (Bromfield) and High streets where, accompanied by considerable fanfare, an ode dedicated to the president was sung. The party then proceeded to Tracy House, originally owned by Nathaniel Tracy but now occupied by Joseph Prince, where GW was to lodge (CURRIERJohn J. Currier. History of Newburyport, Mass., 1764–1905. Newburyport, Mass., 1906., 408–10).


 


Saturday 31st. Left Newbury-port a little after 8 Oclock (first breakfasting with Mr. Dalton)  and to avoid a wider ferry—more inconvenient boats—and a piece of heavy Sand, we crossed the River at Salisbury two Miles above; and near that further about—and in three Miles came to the Line wch. divides the State of Massachusetts from that of New Hampshire. Here I took leave of Mr. Dalton and many other private Gentlemen who accompanied me—also of Genl. Titcomb who had met me on the line between Middlesex & Essex Counties—Corps of light Horse and Many officers of Militia—And was recd. by the President of the State of

New Hampshire—the Vice-President; some of the Council—Messrs. Langdon & Wingate of the Senate—Colo. Parker Marshall of the State, & many other respectable characters;  besides several Troops of well cloathed Horse in handsome Uniforms, and many Officers of the Militia also in handsome (white & red) uniforms of the Manufacture of the State. With this Cavalcade we proceeded and arrived before 3 Oclock at Portsmouth, where we were received with every token of respect and appearance of Cordiallity under a discharge of Artillery. The Streets—doors and windows were Crouded here, as at all the other Places—and, alighting at the Town House, odes were Sung & played in honor of the President. The same happened yesterday at my entrance into New-bury-port—Being stopped at my entrance to hear it. From the Town House I went to Colonel Brewsters Ta[ver]n  the place provided for my residence and asked the President, Vice-President, the two Senators, the Marshall and Majr. Gilman  to dine with me, which they did—after which I drank Tea at Mr. Langdons.


   
   Tristram Dalton’s farm, where he engaged in extensive experimental gardening, was five miles from Newburyport on the Merrimack River. A contemporary traveler noted that it “is one of the most beautiful spots imaginable and the view, one of the grandest I have ever seen, embraces a panorama stretching over more than seven leagues. His farm is well kept; I saw thirty cows, a good number of very fat pigs, some sheep, a well-stocked larder, and a big vegetable garden” (BRISSOTJ. P. Brissot de Warville. New Travels in the United States of America, 1788. Translated by Mara Soceanu Vamos and Durand Echeverria. Edited by Durand Echeverria. Cambridge, Mass., 1964., 368).



   
   On his way from Newburyport to Portsmouth, GW “passed through the towns of Amesbury and Salisbury where several companies of Militia were paraded which saluted as he passed. The Marine Society of this town prepared and decorated a handsome Barge, for the purpose of carrying the President across Merrimack River, which was previously sent . . . opposite to Amesbury Ferry, where it waited his arrival. The Barge men were all dressed in white” (Essex Jl. and New Hampshire Packet, 4 Nov. 1789).



   
   John Sullivan (1740–1795) had been president of New Hampshire in 1786 and 1787 and was reelected in 1789. Appointed major of the New Hampshire militia in 1772 and brigadier general in the Continental Army in 1775, he brought his brigade to join GW’s army outside Boston in 1775, where he served throughout the siege of the city. He was promoted to major general in Aug. 1776. His stormy military career during the Revolution included controversies with Congress and with the French command during the Rhode Island campaign in 1778 and command of the expedition against the Iroquois in western Pennsylvania and New York in 1779. Sullivan had served intermittently in the Continental Congress during the Revolution, and in Sept. 1789 GW appointed him federal judge for the district of New Hampshire (EXECUTIVE JOURNALJournal of the Executive Proceedings of the Senate of the United States of America: From the commencement of the First, to the termination of the Nineteenth Congress. Vol. 1. Washington, D.C., 1828., 1:29–30).


   
   John Pickering (c.1738–1805), one of New Hampshire’s leading jurists, was now vice-president of the state. In 1790 he was appointed chief justice of the New Hampshire superior court and in 1795 GW named him to succeed

Sullivan as federal judge for the district of New Hampshire (EXECUTIVE JOURNALJournal of the Executive Proceedings of the Senate of the United States of America: From the commencement of the First, to the termination of the Nineteenth Congress. Vol. 1. Washington, D.C., 1828., 1:172).


   
   John Langdon (1741–1819) and Paine Wingate (1739–1838) were New Hampshire’s two United States senators. Langdon, a former Portsmouth merchant, had seen military service at Saratoga during the Revolution and was a member of the Continental Congress 1775–76, 1783. At this time he was president pro tempore of the Senate. Wingate lived at Stratham, N.H., had served in the Continental Congress 1787–88, and was a United States senator until 1795.


   
   In Sept. 1789 GW had appointed John Parker United States marshal for the district of New Hampshire (EXECUTIVE JOURNALJournal of the Executive Proceedings of the Senate of the United States of America: From the commencement of the First, to the termination of the Nineteenth Congress. Vol. 1. Washington, D.C., 1828., 1:29–30).



   
   The tavern was kept by William Brewster.



   
   Nicholas Gilman (1755–1814), of Exeter, N.H., was appointed as regimental adjutant to the 3d New Hampshire Regiment in 1776 and served with New Hampshire Continental regiments to the end of the Revolution. From 1786 to 1788 he was a member of the Continental Congress. At this time he was a United States congressman.



   
   John Langdon’s mansion, built in 1784, was on Pleasant Street in Portsmouth.


